United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, NORTHERN OHIO
PERFORMANCE CLUSTER, Cleveland, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0623
Issued: July 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 12, 2016 appellant filed a timely appeal of a November 9, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 9, 2015
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).

ISSUE
The issue is whether appellant met her burden of proof to establish an injury on
September 16, 2015 causally related to the accepted employment incident.
FACTUAL HISTORY
On September 16, 2015 appellant, then a 52-year-old city carrier assistant, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, she sustained injuries when the
wooden steps she was climbing shifted and collapsed while she was walking to a mailbox. She
claimed that her left ankle and foot rolled under and she fell on top of lower leg/foot/ankle.
Appellant stopped work on September 16, 2015.
By letter dated October 2, 2015, OWCP informed appellant that the evidence in the
record was insufficient to support her claim and that she must submit further evidence, including
medical evidence, in support of her claim and afforded her 30 days to submit such evidence.
Appellant responded to this letter and submitted a September 16, 2015 form report with
an illegible signature from the Cleveland Clinic at Work listed diagnoses of left ankle sprain and
thumb sprain and placed appellant on light duty. In October 1 and 21, 2015 form reports from
the Cleveland Clinic at Work, with illegible signatures, indicated that appellant had a left ankle
sprain. A duty status report of October 1, 2015 also contained an illegible signature and listed
appellant’s work restrictions. The October 21, 2015 report indicated that appellant could return
to full duty on the next regular shift.
By decision dated November 9, 2015, OWCP denied appellant’s claim. It determined
that, although she established that the employment incident occurred as alleged, the evidence did
not establish a causal relationship between the accepted employment incident and a medical
diagnosis.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

2

actually experienced the employment incident or exposure, which is alleged to have occurred.4
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP determined that appellant had established that the employment incident occurred
as alleged. However, it denied her claim as she failed to submit rationalized medical evidence
describing how the accepted incident caused a diagnosed condition.
The Board finds that appellant failed to submit medical evidence establishing a causal
relationship between the accepted incident of September 16, 2015 and a medical diagnosis.
Neither the fact that a disease or condition manifests itself during a period of employment nor the
belief that the disease or condition was caused or aggravated by the employment factors or
incident is sufficient to establish causal relationship.8
The Board notes that the record contains no medical report with a legible signature. The
Board has held that medical reports may not be considered as probative medical evidence if there
is no indication that the person completing the report qualifies as a physician as defined in
5 U.S.C. § 8102(2).9 Reports lacking medical identification do not constitute probative medical
evidence.10

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

B.A., Docket No. 15-1384 (issued September 15, 2015).

10

V.R., Docket No. 14-1695 (issued January 9, 2015).

3

An award of compensation may not be based on surmise, conjecture, or speculation.11 To
support a claim for compensation, the evidence should offer a medically sound explanation of
how the claimed work event caused or aggravated the claimed condition.12
Appellant, therefore, did not meet her burden of proof to establish an injury causally
related to the accepted work incident which occurred on September 16, 2015.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury on September 16, 2015, causally related to the accepted employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 9, 2015 is affirmed.
Issued: July 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

12

K.H., Docket No. 15-1809 (issued January 7, 2016).

4

